OPINION — AG — IF THE SECTION LINE ROAD IS IN FACT MERELY A RIGHT OF WAY AND HAS NEVER BEEN OPENED, AN ABANDONMENT WILL BE IMPLIED AFTER A REASONABLE LAPSE OF TIME; IF THE SECTION LINE ROAD WAS IN EXISTENCE BUT ITS USE WAS DISCONTINUED AND ANOTHER ROAD WAS CONSTRUCTED IN CLOSE PROXIMITY TO IT, AND THE OLD ROAD WAS VACATED; IF THE SECTION LINE ROAD WAS IN EXISTENCE BUT ITS USE WAS DISCONTINUED AND NO ROAD  WAS CONSTRUCTED IN CLOSE PROXIMITY, THE QUESTION OF WHETHER THERE WAS AN ABANDONMENT IS FOR JURY DETERMINATION IF THE PERIOD OF NON USE EXCEEDS THE STATUTORY PERIOD OF PRESCRIPTION. SINCE IN THE SITUATION POSED BY YOU, THE PERIOD OF NON USE (25 YEARS) DOES EXCEED THE STATUTORY PERIOD, IT IS THE OPINION OF THE AG THAT A JURY QUESTION IS PRESENTED. REGARDLESS OF WHAT THE PRECISE FACTUAL SITUATION MIGHT BE, IF THERE HAS BEEN AN ABANDONMENT OR A VACATION OF THE ROAD, THE COUNTY COMMISSIONERS MAY NOT OPEN IT WITHOUT USING THE CONDEMNATION PROCEDURE ESTABLISHED BY LAW. 69 O.S. 1961 363 [69-363], 69 O.S. 1961 646 [69-646] (BURCK BAILEY)